Exhibit No. 39/08 IAMGOLD ANNOUNCES OPENING OF OFFER FOR EURO RESSOURCES Toronto, Ontario, October 6, 2008 – IAMGOLD Corporation (“IAMGOLD”) announces that its offer (the “Offer”) to acquire all of the outstanding shares of Euro Ressources S.A. (“Euro”) for cash of €1.20 per share is open for acceptance today in France and Canada. The Offer is made in accordance with French securities laws in France and is concurrently extended in Canada and on the same terms and conditions. The Offer will remain open for at least 25 trading days. The closing or expiry date of the Offer as well as the final timetable of the Offer will be set at a later date by the French Autorité des marchés financiers (“AMF”). As stated in the information note filed with the AMF on October 1, 2008, IAMGOLD intends to fund the offer through its existing cash reserves or its credit facilities.
